Case 3:15-cv-07658-MAS-LHG Document 551-3 Filed 05/06/20 Page 1 of 3 PagelD: 16110

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

In re VALEANT PHARMACEUTICALS
INTERNATIONAL, INC. SECURITIES
LITIGATION

This Document Relates TO:
Case No. 3:15-cv-07658-MAS-LHG

 

 

Master No. 3:15-cv-07658-
MAS-LHG

CLASS ACTION
Judge Michael A. Shipp

Magistrate Judge Lois H.
Goodman

Special Master Hon. Dennis M.
Cavanaugh, U.S.D.J. (Ret.)

[PROPOSED] ORDER
GRANTING MOTION FOR
PRO HAC VICE ADMISSION
OF ROBERT W. CLORE

THIS MATTER having come before the Court upon the application for pro

hac vice admission of Robert W. Clore; and the Court having reviewed the moving

papers of the applicants, and considered this matter pursuant to Federal Rule of

Civil Procedure 78 and Local Civil Rule 101.1, and good cause having been

shown; it is

 
Case 3:15-cv-07658-MAS-LHG Document 551-3 Filed 05/06/20 Page 2 of 3 PagelD: 16111

ORDERED that Robert W. Clore be permitted to appear pro hac vice
provided that, pursuant to Local Civil Rule 101.1(c)(4), an appearance of counsel
shall be filed promptly by a member of the bar of this Court upon whom all
notices, orders, and pleadings may be served, and who shall promptly notify the
out-of-state attorney of their receipt. Only an attorney at law of this Court may file
papers, enter appearances for parties, sign stipulations, or sign and receive
payments on judgments, decrees or orders; and it is further

ORDERED that Robert W. Clore shall arrange with the New Jersey
Lawyers’ Fund for Client Protection for payment of the annual fee, for this year
and for any year in which the out- of-state attorneys continue to represent a client
in a matter pending before this Court, in accordance with New Jersey Court Rule
1:28-2 and Local Civil Rule 101.1(c)(2), said fee to be deposited within twenty
(20) days of the date of the entry of this Order; and it is further

ORDERED that the $150.00 fee required by Local Civil Rule 101.1(c)(3)
for pro hac vice admission to the District Court for the District of New Jersey shall
also be paid to the Clerk of this Court; and it is further

ORDERED that Robert W. Clore shall be bound by the Local Rules of the
United States District Court for the District of New Jersey, including but not
limited to, the provisions of Local Civil Rule 103.1, Judicial Ethics and

Professional Responsibility, and Local Civil Rule 104.1, Discipline of Attorneys.

 
Case 3:15-cv-07658-MAS-LHG Document 551-3 Filed 05/06/20 Page 3 of 3 PagelD: 16112

DATED:

 

The Honorable Michael A. Shipp
United States District Judge

 
